Citation Nr: 0413763	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  02-21 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for residuals of a right 
ankle fracture.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).   

Procedural History

The veteran served on active duty from July 1956 until May 
1958.  

In December 1999, the RO received the veteran's claim of 
entitlement to service connection for residuals of a right 
ankle fracture.  The April 2002 rating decision denied the 
veteran's claim.  The veteran disagreed with the April 2002 
rating decision and initiated this appeal.  The appeal was 
perfected by the timely submission of the veteran's 
substantive appeal (VA Form 9) in October 2002.

The veteran presented video testimony before the undersigned 
Veterans Law Judge in December 2003.  A transcript of this 
hearing has been associated with the veteran's VA claims 
folder.

The Board has found that a remand is necessary prior to 
rendering a decision.  The case is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action by him is required. 


REMAND

The veteran is seeking entitlement to service connection for 
residuals of a right ankle fracture.  In substance, the 
veteran contends that he suffered an ankle fracture during 
basic training and that he continues to have pain, swelling 
and instability.

For reasons explained immediately below, the Board believes 
that a remand is in order.

Reasons for remand

The veteran's service medical records are unavailable and 
appear to have been destroyed in a July 1973 fire at the 
National Personnel Records Center in St. Louis, Missouri.  
The United States Court of Appeals for Veterans Claims (the 
Court) has held that in cases where records once in the hands 
of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of- the-doubt rule.  See 
O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).

Additional evidentiary development

The veteran testified during his December 2003 hearing that 
he had received treatment at the VA Medical Center (VAMC) in 
Iowa City, Iowa.  In general, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for VA benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The veteran has 
identified the existence of medical records which he asserts 
have bearing upon the claim.  The RO must therefore make 
reasonable efforts to obtain these records.  See 38 U.S.C.A. 
§ 5103A.

Medical nexus opinion

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in- service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in- service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).  In Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002) the Court held that where there is evidence of 
record satisfying the first two requirements for service 
connection (current disability and in-service disease or 
injury), but there was not of record competent medical 
evidence addressing the third requirement (a nexus between 
the current disability and active service), VA errs in 
failing to obtain such a medical nexus opinion.

The evidence of record forms a basis for finding that the 
veteran has a current disability of the right ankle.  
Specifically, the veteran has provided 
x-ray evidence of an ankle fracture and the statement of his 
spouse, a registered nurse regarding the current disability 
of the veteran's right ankle.  See Goss v. Brown, 9 Vet. App. 
109 (1996) [to qualify as an expert, a person need not be 
licensed to practice medicine, but just have special 
knowledge and skill in diagnosing and treating human 
ailments]; see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  

The veteran has contended that he suffered a broken right 
ankle during basic training physical exercises.  As noted by 
the Board above, the veteran's service medical records are 
unavailable and may have been lost in a July 1973 fire at the 
National Personnel records center.  Under these 
circumstances, the veteran's testimony establishes the basis 
for finding evidence of an in-service injury.  

None of the medical records currently associated with the 
file include medical nexus evidence or a nexus opinion 
concerning the veteran's right ankle disability.  Therefore, 
the Board finds that a VA medical examination is necessary 
prior to reaching a decision in the veteran's case.  See 
Charles, supra.  

Accordingly, this issue must be REMANDED to the Veterans 
Benefits Administration (VBA) for the following action:

1.  VBA should obtain treatment records 
pertaining to the veteran from the VAMC 
in Iowa City, Iowa.  Any records obtained 
should be associated with the veteran's 
claims file.  

2.  After the completion of the 
foregoing, VBA should arrange for the 
veteran to undergo a VA examination to 
determine the nature of any current right 
ankle disability. The examiner should 
review the claims file in conjunction 
with the examination and provide an 
opinion as to whether any right ankle 
disability currently found is as likely 
as not related to the injury of the right 
ankle in service described by the 
veteran.

3.  After undertaking any additional 
development it deems to be necessary, VBA 
should readjudicate the veteran's claim.  
If the claim remains denied, in whole or 
in part, VBA should issue a supplemental 
statement of the case, and the veteran 
and his representative should be allowed 
an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate review, if otherwise in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matter  the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

